Title: To James Madison from William Eustis, 10 September 1809
From: Eustis, William
To: Madison, James


Sir,
Boston Septr 10. 1809
I have the honor to acknowledge your Letter of the 30th of August. Instructions are forwarded by this mail to Genl. Wilkinson to repair to the seat of Govt. By the last letters received from the General (dated Aug. 10th) it is expected he will have reached the vicinity of Fort Adams or Natches with the troops, or at least the greater part of them, by the time Genl. Hampton who will take the command, shall reach that place.
Presuming that the delay would not interfere with the object of his recall, I have requested Genl Wilkinson to wait the arrival of Hampton to give him the necessary information advice & instruction respecting the state & movement as well as the position of the troop⟨s.⟩
    It has been a source of great satisfaction to me (and I trust will be well received by you) to learn that the measures of the Admn. are very generally approved. Chief Justice Parsons has said the 
   
   Versus the proclamation.

writer of the 3 Nos. in the Gazette of the U. S. is wrong. I am with perfect respect your obedt. Servt.
W. Eustis
